Case 4:19-cv-00300-RH-MJF Document 67 Filed 07/15/19 Page 1of2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
Taliahassee Division

KELVIN LEON JONES, et al.,

Plaintiffs,

Vv. Case No.: 4:19-cv-00300-MW-MJF

RON DESANTIS, in his official capacity
as the Governor of Florida
an indispensable party, et al.,

Defendants.
/

 

NOTICE OF APPEARANCE

PLEASE TAKE NOTICE that the undersigned has been retained as counsel for
Michael Bennett, Manatee County Supervisor of Elections. Copies of any and all documents,
of whatever kind or nature, which are served and/or filed in this matter should be served upon the
undersigned,

Pursuant to the Supreme Court decision SC10-2101 regarding electronic mail, the
undersigned attorney hereby designates the following email addresses for the purpose of
receiving pleadings:

Primary: ntbentley@bentleyandbruning.com

Secondary: yvengel@bentleyandbruning.com
jbradley@bentleyandbruning.com

 

 
Case 4:19-cv-00300-RH-MJF Document 67 Filed 07/15/19 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that I electronically filed the foregoing using the Case
1
Management/Electronic Case Filing (““CM/ECF”) system on July [gE , 2019,

which will send a Notice of Electronic Filing to all counsel of record for the parties

MORGAN R. BE LEY‘ESQ.
Florida Bar No70962287
mbentlev@bentleyandbruning.com
783 South Orange Ave., Suite 300
Sarasota, Florida 34236
Telephone: 941-556-9030
Facsimile: 941-312-5316
ibradlevi@bentleyandbruning.com
vengel@bentlevandbruning.com

who have appeared.

   
  

 

 
